Concurring Opinion.
Spencer, J.
I am not able to agree with the court in its reasons for judgment in this case.
Admitting that Musson received from Elliott the balance, $15,741, due by Elliott to Nevins & Co. on the purchase or transfer of bills'of lading of the cotton, and that he accepted from Nevins & Co.’s agent bills for forty-nine bales of cotton as collateral for the balance due Mus-son & Co., I am unable to infer from those facts that he renounced or waived the vendor’s lien which ho undoubtedly had on the cotton in Elliott’s hands.
Nemo preesumitur donare. Renunciations are not to be presumed from acts done, unless those acts are inconsistent with the rights alleged to have been renounced.
Musson & Co. undoubtedly had a vendor’s lien on the cotton for five days from its delivery. His vendee sold or pledged this cotton to Elliott. Musson threatened to seize the cotton under his privilege. Elliott very naturally sought to free the cotton from this undoubted claim, and paid, or caused to be paid, to Musson & Co. the balance of the price in his hands due to Nevins & Co ; and Musson just as naturally received the sum so offered, and, with equal good sense, accepted the bills for forty: nine bales tendered him as collateral by Nevins & Co. But I see in this no evidence of renunciation. On the contrary, it had the effect of reducing the debt of Musson and increasing his security. Because I accept from the vendee of my vendee what the former owes to the latter, as *151the price of the sale between them, do I thereby relinquish my privi-' lege on the property for any balance'due me? Is such an act inconsistent with an intent 'oirmy part to still -loók to the property for'the balance due me ?' >A sells- to B a piece of land retaining the vendor’s' lien. B sells it to O. -A threatens'to seize for his money. 0, having in hand a part of the price still due to B, hands it over to A, who receives it. This act would esfop A from denying the sale from B to 0, but not from asserting his. privilege on the property, because the existence of that sale is not inconsistent with the existence of A’s privilege. . Nor was the acceptance of the bills for the forty-nine bales of cotton as collateral any waiver, renunciation, or estoppel, of the vendor’s lien of Musson & Co. By taking additional security one does not lose or renounce the security he already has.
I think, however, that the plaintiffs, Musson & Co., have lost their recourse on this cotton in the hands of Elliott, by failure to assert their privilege “loithin five clays after the.day of delivery. ” The delivery was completed on the twenty-first. Excluding the twenty-first, the day of delivery, the five days' elapsed at the close of the twenty-sixth. The. sequestration was taken out on the twenty-seventh.
The general rule is that the vendor’s privilege is defeated by sale of the movables subject to it — C. C. 3227 — but, by exception, it continues for five days “ after the day of delivery ” in sales of agricultural products. Idepi. It is said, however, that this delay of five days is not a prescription, or subject to its rules. The Civil Code, after treating of the prescription relative to the acquisition of property, proceeds in articles 3528, 3529, et seq. to treat of the prescription which operates a release from debt. Art. 3529 says: “ This prescription has also the effect of releasing the owner of an estate from every species of real rights to which the property may have been subject, if the person in possession of the right has not exercised it during the time required' by law. ” Whilst this article was framed more particularly with reference to real estate, and real rights thereon, it serves to show that the effect of this prescription operates not only for the release of persons from their obligations, but also to extinguish incumbrances and obligations bearing upon things.
There was a vendor’s lien in favor of Musson, bearing as an incumbrance on this cotton. The law declares that if the right to that privilege is not asserted within five days after the.day of delivery it is lost, at least as against a third holder of the property. In other words, an action to enforce it is barred by lapse of time. The property is discharged from the lien, the incumbrance “ by the effect of time,” and this is.prescription. C. C. 3420.
Article 3430 Civil Code declares that prescription is “ acquired after *152the last day allowed by law has elapsed.” The twenty-sixth was the last day allowed by law for an action to enforce the plaintiff’s privilege.
The Code of Practice treats in the main of the rules of procedure-in courts of justice. We think the rule of art. 318 C. P. can not be extended to a case like this. It manifestly refers to mere matters of practice in the courts.
As I have said, I think the five days of art. 3227 C. .C. constitute a prescription. As such it is not interrupted or suspended by the occurrence of dies non.
I therefore concur in the decree of the court in this case.